Rose, J.
Appeal from an order of the Family Court of Columbia County (Nichols, J.), entered October 25, 2011, which, in a proceeding pursuant to Family Ct Act article 10, granted a motion by the attorney for the child for an order of protection.
In 2010, William O. consented to a finding that he neglected respondent’s daughter (born in 1992) and derivatively neglected her son (born in 2001). In a subsequent proceeding in October 2011, Family Court issued an order of protection directing William O. to stay away from the son for a period of one year. William O. appeals from that order of protection.
Inasmuch as the challenged order of protection expired on October 25, 2012, and any determination will not directly affect William O.’s rights, the appeal is moot (see Matter of Olivia SS. [William TT], 75 AD3d 800, 801 [2010]; Matter of Destiny HH, 63 AD3d 1230, 1231 [2009], lv denied 13 NY3d 706 [2009]). Further, we find no basis to conclude that the exception to the mootness doctrine applies (see Matter of Justin CC. [George CC.—Tina CC.], 86 AD3d 725, 726 [2011]; Matter of Destiny HH., 63 AD3d at 1231). William O.’s arguments directed to the earlier finding of neglect and derivative neglect are not properly before us because he did not appeal from Family Court’s dispositional order (see Matter of Dezerea G. [Lisa G.], 97 AD3d 933, 935 n [2012]; Matter of Ariane I. v David I., 82 AD3d 1547, 1548 n [2011], lv denied 17 NY3d 703 [2011]).
*1110Mercure, J.E, McCarthy and Garry, JJ., concur.
Ordered that the appeal is dismissed, as moot, without costs.